

114 HR 5778 IH: Alex Diekmann Peak Designation Act of 2016
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5778IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Mr. Zinke introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate Alex Diekmann Peak in Montana.
	
 1.Short titleThis Act may be cited as the Alex Diekmann Peak Designation Act of 2016. 2.FindingsCongress finds that Alex Diekmann—
 (1)was a loving father to two and adoring husband who lived in Bozeman, Montana, where he was a renowned conservationist who dedicated his career to protecting some of the most outstanding natural and scenic resource areas of the Northern Rockies;
 (2)was responsible during his unique conservation career for the protection of more than 50 distinct areas in the States of Montana, Wyoming, and Idaho, conserving for the public over 100,000 acres of iconic mountains and valleys, rivers and creeks, ranches and farms, and historic sites and open spaces;
 (3)played a central role in securing the future of an array of special landscapes, including— (A)the spectacular Devil’s Canyon in the Craig Thomas Special Management Area in the State of Wyoming;
 (B)crucial fish and wildlife habitat and recreation access land in the Sawtooth Mountains of Idaho, along the Salmon River, and near the Canadian border; and
 (C)diverse and vitally important land all across the Crown of the Continent in the State of Montana, from the world-famous Greater Yellowstone Ecosystem to Glacier National Park to the Cabinet-Yaak Ecosystem, to the recreational trails, working forests and ranches, and critical drinking water supply for Whitefish, and beyond;
 (4)made a particularly profound mark on the preservation of the natural wonders in and near the Madison Valley and the Madison Range, Montana, where more than 12 miles of the Madison River and much of the world-class scenery, fish and wildlife, and recreation opportunities of the area have become and shall remain conserved and available to the public because of his efforts;
 (5)inspired others with the skill, passion and a spirit of partnership that brought together communities, landowners, sportsmen, and the public at large;
 (6)lost a heroic battle with cancer on February 1, 2016, at the age of 52; (7)is survived by his wife, Lisa, and their 2 sons, Logan and Liam; and
 (8)leaves a lasting legacy across Montana and the Northern Rockies that will benefit all Americans in our time and in the generations to follow.
			3.Designation of Alex Diekmann Peak
 (a)In generalPeak 9,765, which is located 2.2 miles west-northwest of Finger Mountain on the western boundary of the Lee Metcalf Wilderness (UTM coordinates Zone 12, 457966 E, 4982589 N), shall be known and designated as Alex Diekmann Peak.
 (b)ReferencesAny reference in a law, map, regulation, document, record, or other paper of the United States to the peak described in subsection (a) shall be considered to be a reference to Alex Diekmann Peak.
			